Conviction for a violation of the local option laws, and a fine of $100.00 therefor.
There are neither statement of facts nor bills of exceptions in the record. There is complaint, however, upon the part of appellant's attorney, in his brief filed herein, because of the fact that the information herein was filed on the day of the trial, and that he was therefore deprived of the statutory time of two days in which to prepare for trial, as allowed him in Art. 514, C. C. P.
It is not shown to us by means of any motion duly filed at the proper time, nor any bill of exceptions taken at the proper time, that appellant desired or requested such time of two days after the filing of such information, and her objections to going to trial immediately only appear in the brief filed herein. This *Page 574 
brief is not a part of the record in the trial in the court below, and can not be considered as such. For aught the record shows, appellant may have waived such statutory right. Had she not thus waived, her objections to going to trial at such early date should have been properly made and should appear in the record.
Under the condition the record herein is presented, we find no error, and this cause is therefore affirmed.
                    ON MOTION FOR REHEARING.